          Case 2:19-cv-00280-GGG-MBN Document 105 Filed 03/30/20 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

DENNIS PERRY                                                    CIVIL ACTION

VERSUS                                                          NUMBER: 19-0280

H.J. HEINZ COMPANY BRANDS, LLC, ET AL.                          SECTION: "T"(5)


                                      ORDER ON MOTION
                                       MARCH 30, 2020

APPEARANCES:

MOTION:

(1)        Defendants’ Motion For Leave To Amend Answer, Affirmative Defenses And
           Counterclaim (Rec. doc. 88).

            :    Continued to

            :    No opposition.

      1     :    Opposition.




                                           ORDERED

            :    Dismissed as moot.

            :    Dismissed for failure of counsel to appear.

            :    Granted.

      1     :    Denied. The motion is clearly and obviously untimely, brought mere days
                 before the discovery deadline and after both parties have filed motions for
                 summary judgment. Defendant has failed to establish good cause for the
                 untimely filing of its proposed amended answer, affirmative defenses and
                 counterclaim. The proposed pleading seeks to accomplish far more than
                 merely conforming the pleadings to the evidence, as Defendant suggests.
                 Rather, it adds two entirely new defenses/theories to the case – de minimus
                 use and unlawful use – that simply were not encompassed by Defendant’s
                 prior pleading of abandonment.
Case 2:19-cv-00280-GGG-MBN Document 105 Filed 03/30/20 Page 2 of 2




  :    Other.



                                     MICHAEL B. NORTH
                               UNITED STATES MAGISTRATE JUDGE
